UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended December 26, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,885,271 shares of the Registrant’s Common Stock outstanding as of February 1, 2010. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of December 26, 2009 and March 28, 2009 3 Condensed Consolidated Statements of Operations (Unaudited), three and nine months ended December 26, 2009 and December 27, 2008 4 Condensed Consolidated Statements of Cash Flows (Unaudited), nine months ended December 26, 2009 and December 27, 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 16 PART II-OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other information 16 SIGNATURES 17 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 18 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 19 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 20 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 21 2 Part I - FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 26, March 28, (In thousands except share data) 2009 2009 Assets Current assets Cash and cash-equivalents $ 2,457 $ 1,518 Trade accounts receivable, net of allowance of $146 and $102, respectively 4,187 3,110 Inventories, net 6,229 5,409 Prepaid expenses and other current assets 234 430 Total current assets 13,107 10,467 Property and equipment, net 264 306 Other assets 16 16 Total assets $ 13,387 $ 10,789 Liabilities and shareholders' equity Current liabilities Line of credit $ 500 $ - Accounts payable 569 1,219 Accrued commission 193 144 Accrued payroll and benefits 688 397 Accrued warranty 169 177 Deferred revenue 2,276 959 Deferred rent 32 118 Capital lease obligation 16 16 Other current liabilities 274 306 Total current liabilities 4,717 3,336 Long term obligations - Deferred rent 65 96 Long term obligations - Capital lease 13 25 Total liabilities 4,795 3,457 Commitments and contingencies - - Shareholders' equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at December 26, 2009 and March 28, 2009 - - Common stock of no par value; Authorized 40,000,000 shares; 4,885,271 shares at December 26, 2009 and 4,824,021 at March 28, 2009 issued and outstanding 13,913 13,668 Accumulated deficit (5,321 ) (6,336 ) Total shareholders' equity 8,592 7,332 Total liabilities and shareholders' equity $ 13,387 $ 10,789 See accompanying notes to unaudited condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended December 26, December 27, December 26, December 27, (In thousands except per-share data) 2009 2008 2009 2008 Net sales $ 4,784 $ 5,099 $ 13,876 $ 12,276 Cost of sales 2,730 2,679 7,595 7,121 Gross profit 2,054 2,420 6,281 5,155 Engineering 313 479 1,057 1,557 Selling, general and administrative 1,424 1,590 4,189 4,391 Total operating expenses 1,737 2,069 5,246 5,948 Operating income (loss) from continuing operations 317 351 1,035 (793 ) Other expense - - (1 ) - Interest (expense) income, net (7 ) (2 ) (16 ) 7 Income (loss) from continuing operations before income taxes 310 349 1,018 (786 ) Provision for income taxes 1 - 3 2 Income (loss) from continuing operations 309 349 1,015 (788 ) Income on discontinued operations, net of income taxes - - - 75 Net income (loss) $ 309 $ 349 $ 1,015 $ (713 ) Basic and diluted earnings (loss) per share From continuing operations $ 0.06 $ 0.07 $ 0.21 $ (0.16 ) On discontinued operations - - - 0.01 Basic and diluted earnings (loss) per share $ 0.06 $ 0.07 $ 0.21 $ (0.15 ) Shares used in per share calculation: Basic 4,846 4,824 4,833 4,824 Diluted 4,940 4,824 4,865 4,824 See accompanying notes to unaudited condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended December 26, December 27, (In thousands) 2009 2008 Cash flows from operations: Net income (loss) $ 1,015 $ (713 ) Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation and amortization 109 122 Loss on sale of fixed asset 1 - Share based compensation 130 173 Deferred rent (117 ) (267 ) Changes in operating assets and liabilities (734 ) 975 Net cash provided by operations 404 290 Cash flows from investing activities: Purchases of property and equipment (68 ) (66 ) Net cash used in investing activities (68 ) (66 ) Cash flows from financing activities: Issuance of common stock 115 - Proceeds from line of credit 500 - Capital lease (12 ) 44 Net cash provided by financing activities 603 44 Increase in cash and cash equivalents 939 268 Cash and cash equivalents at beginning of period 1,518 1,845 Cash and cash equivalents at end of period $ 2,457 $ 2,113 Supplementary disclosure of cash flow information: Cash paid for income taxes $ 3 $ 2 Cash paid for interest $ 20 $ 4 See accompanying notes to unaudited condensed consolidated financial statements. 5 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)Basis of Presentation The condensed consolidated financial statements included herein have been prepared by Giga-tronics Incorporated (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission.The consolidated results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.In the opinion of management, the information contained herein reflects all adjustments (consisting of only normal recurring accruals) necessary to make the consolidated results of operations for the interim periods a fair statement of such operations.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Annual Report on Form 10-K, filed with the Securities and Exchange Commission for the year ended March 28, 2009. The Company adopted The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162 effective September 26, 2009.This statement modifies the Generally Accepted Accounting Principles (“GAAP”) hierarchy by establishing only two levels of GAAP, authoritative and nonauthoritative accounting literature.Effective July 2009, the FASB Accounting Standards Codification (“ASC”), also known collectively as the “Codification,” is considered the single source of authoritative U.S. accounting and reporting standards, except for additional authoritative rules and interpretive releases issued by the SEC.Nonauthoritative guidance and literature would include, among other things, FASB Concepts Statements, American Institute of Certified Public Accounts Issue Papers and Technical Practice Aids and accounting textbooks.The Codification was developed to organize GAAP pronouncements by topic so that users can more easily access authoritative accounting guidance.It is organized by topic, subtopic, section, and paragraph, each of which is identified by a numerical designation.All accounting references have been updated, and therefore SFAS references have been replaced with topic references. Certain prior period amounts have been reclassified to conform with the current period’s presentation. (2)Revenue Recognition The Company recognizes revenue in accordance with GAAP which dictates that revenue is recorded when there is evidence of an arrangement, delivery has occurred, the price is fixed and determinable, and collectability is assured. This occurs when products are shipped, unless the arrangement involves acceptance terms.If the arrangement involves acceptance terms, the Company defers revenue until product acceptance is received. The Company provides for estimated costs that may be incurred for product warranties at the time of shipment.The Company’s warranty policy generally provides one to three years depending on the product.The estimated cost of warranty coverage is based on the Company’s actual historical experience with its current products or similar products.For new products, the required reserve is based on historical experience of similar products until such time as sufficient historical data has been collected on the new product.Adjustments are made as new information becomes available. 6 (3)Inventories Inventory is comprised of the following at December 26, 2009 and March 28, December 26, March 28, (Dollars in thousands) 2009 2009 Raw materials $ 3,639 $ 3,263 Work-in-progress 1,918 1,127 Finished goods 155 559 Demonstration inventory 517 460 Total inventory $ 6,229 $ 5,409 (4)Earnings (Loss) Per Share Basic earnings (loss) per share (EPS) is calculated by dividing net income or loss by the weighted average common shares outstanding during the period.Diluted earnings (loss) per share reflects the net incremental shares that would be issued if dilutive outstanding stock options were exercised, using the treasury stock method.In the case of a net loss, it is assumed that no incremental shares would be issued because they would be antidilutive. In addition, certain options are considered antidilutive because the options' exercise price was above the average market price during the period.The shares used in per share computations are as follows: Three Months Ended Nine Months Ended December 26, December 27, December 26, December 27, (In thousands except per-share data) 2009 2008 2009 2008 Net income (loss) $ 309 $ 349 $ 1,015 $ (713 ) Weighted average: Common shares outstanding 4,846 4,824 4,833 4,824 Potential common shares 94 - 32 - Common shares assuming dilution 4,940 4,824 4,865 4,824 Net income (loss) per share of common stock $ 0.06 $ 0.07 $ 0.21 $ (0.15 ) Net income (loss) per share of common stock assuming dilution $ 0.06 $ 0.07 $ 0.21 $ (0.15 ) Stock options not included in computation 443 941 664 941 The number of stock options not included in the computation of diluted EPS for the three and nine month periods ended December 26, 2009 reflect stock options where the assumed proceeds from exercise and average unrecognized future compensation were greater than the average market price of the common shares and are, therefore, antidilutive.The number of stock options not included in the computation of diluted EPS for the three month period ended December 27, 2008 reflect stock options where the assumed proceeds from exercise and average unrecognized future compensation were greater than the average market price of the common shares and are, therefore, antidilutive.The number of stock options not included in the computation of diluted EPS for the nine month period ended December 27, 2008 is a result of the Company’s loss from continuing operations and, therefore, the options are anitdilutive.The weighted average exercise price of excluded options was $2.13 and $1.94 as of December 26, 2009 and December 27, 2008, respectively. 7 (5)Share Based Compensation The Company has established the 2000 Stock Option Plan and the 2005 Equity Incentive
